DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,15,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US Pub No. 20170278916) .


 	With respect to claim 1, Maruyama discloses a substrate (10,Fig.5) having an active area (DR) and a bending area (PR); at least one layer of a first inorganic dielectric film (right on 
the art cited above such that source and drain electrodes are made from same material in order to economize the process and lower the cost.

 	With respect to claim 15, Naruyama discloses wherein the first semiconductor layer includes a polycrystalline semiconductor layer (Para 25) and the second semiconductor layer includes an oxide semiconductor layer (Para 26).
 	With respect to claim 24, Natuyama discloses first planarization layer (top layer of 116,Fig.5) disposed at the at least one opening (where the plug for 116 is formed,Fig.5), wherein the at least one opening exposes a lateral surface of the at least one layer of inorganic dielectric film(the opening continues down all the way to the bottom layer of 116,Fig.5, the lateral surface is the edges of the bottom layer,Fig.5) ; and wherein the first planarization layer is disposed on the lateral surface of the at least one layer (it does not say directly on,Fig.5) of inorganic dielectric film (bottom layer of the 116,Fig.5). However, the art cited above does not explicitly disclose wherein the bottom layer is an inorganic dielectric material. On the other it would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above such that the bottom layer is made out of an inorganic dielectric material, such as silicon nitride, because they are common in industry.

Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 02/24/2021 have been fully considered but they are not persuasive. The new amendments still reads on the old reference as shown in the rejection. If applicant is trying to show that the transistor in the bending area is formed above the ones in the active area, they need to claim it.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ALI NARAGHI/Examiner, Art Unit 2895